Citation Nr: 0939430	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for hepatitis B with 
cirrhosis.

3.  Entitlement to service connection for encephalopathy. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran served on active duty from October 
1973 to February 1977.  This appeal to the Board of Veterans' 
Appeals (Board) arises from an October 2005 rating decision 
of the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Hepatitis B did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service.  

2.  Hypertension did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service.  

3.  Encephalopathy did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hepatitis B with cirrhosis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
hypertension are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for entitlement to service connection for 
encephalopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in October 2004 and September 
2005 in relation to his hepatitis.  The October 2004 
examination also considered the Veteran's hypertension.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim for service connection for encephalopathy.  
An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the evidence does not establish that the 
Veteran experienced encephalopathy, or any encephalopathy 
related event in service, nor does it indicate that any 
current encephalopathy may be associated with any event in 
service.  Accordingly, a VA examination is not necessary.  
Similarly, the Board notes that although the October 2004 VA 
examiner did consider the Veteran's hypertension, such 
examination was also not necessary as the evidence does not 
establish that the Veteran had any hypertension in service; 
that he experienced any event in service related to any 
current hypertension; or that any current hypertension may be 
associated with the Veteran's service.    

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 


II.  Factual Background

Service treatment records do not reveal any findings or 
complaints of hypertension, encephalopathy, hepatitis or 
other liver related pathology.  On February 1977 separation 
examination, blood pressure was 122/74.  The abdomen and 
viscera, heart, head and vascular system were all found to be 
normal, as was neurological functioning.  On his February 
1977 Report of Medical History at separation the Veteran 
reported that he was in good health and did not note any 
health problems. 

Private medical records from Dr. Amini from August 2000 to 
November 2000 show treatment and evaluation for liver 
disease.  A November 2000 letter noted that the Veteran was 
admitted to Milford Hospital on October 25, 2000 and 
discharged on October 28, 2000 for his third episode of 
massive upper gastrointestinal bleeding.  The Veteran was 
noted to have hepatitis B with liver cirrhosis and portal 
hypertension.  

Private medical records from August 2004 to March 2006 show 
ongoing treatment for hepatitis B with cirrhosis.  In an 
August 2004 letter, Dr. Amini noted that the Veteran had a 
new onset of hepatic encephalopathy, which fortunately did 
respond to the introduction of lactulose.  The reason for the 
encephalopathy remained unclear.  It was also noted that the 
Veteran had massive portal hypertension, splenomegaly, 
thrombocytopenia and ansarca but fortunately he was still 
diuretic responsive.  An August 2004 examination from Dr. 
Clemente noted that the Veteran had presented with a clinical 
picture suggestive of hepatic encephalopathy.  The Veteran 
was admitted to the hospital.  An August 2004 CT scan of the 
abdomen and pelvis produced a diagnostic impression of 
massive ascites with splenomegaly and decreased liver size 
suggestive of cirrhosis and portal hypertension.  An August 
2004 CT scan of the head showed mild atrophy.  No 
intracranial mass effect or bleed was seen.  An August 2004 
private hospital discharge summary shows that the Veteran was 
hospitalized for three days.  Pertinent final diagnoses were 
hepatic encephalopathy and liver cirrhosis.  At the time of 
discharge the encephalopathy had been resolved.  


On October 2004 liver examination by a nurse practitioner, 
the Veteran was noted to have hepatitis B with elevated ALT 
and viral activity of greater than 1 million copies per 
millileter.  He was also noted to have decompensated 
cirrhosis and complications of cirrhosis including lower 
extremity swelling.  On a November 2004 examination report 
from Dr. Tighe it was noted that the Veteran was well until 
1991, when he developed upper gastrointestinal bleeding that 
was felt to be due to variceal hemorrhage and that there was 
no history of hypertension.  The physician believed that a 
two dimensional echocardiogram would show normal left 
ventricular function without a wall motion abnormality and no 
evidence of significant pulmonary hypertension.  On 
examination blood pressure was 92/48 in the right arm and 
102/48 in the left arm.  

On an April 2005 examination report, Dr. Smyrinos indicated 
that the Veteran's blood pressure was 90/40.  He had had an 
echocardiogram in November 2004, which showed normal systolic 
function and pulmonary artery pressure of 29-34, otherwise 
normal echo.  In a May 2005 note Dr. Amini indicated that the 
Veteran had end stage liver disease and was on the transplant 
list at the University of Massachusetts Medical Center.  He 
had ascites, lower extremity edema and encephalopathy.  A 
February 2006 discharge summary shows that the Veteran was 
hospitalized for eight days primarily for gallstone 
pancreatitis.  A March 2006 progress note from Dr. Clemente 
shows that the Veteran was doing well with his treatment for 
gallstones and was still awaiting a liver transplant.     

On his September 2004 claim the Veteran indicated that 
hepatitis B, which caused end stage liver disease, had been 
contracted many years ago.  His doctor felt that it may have 
been contracted during military service.  The Veteran spent 
much time in swamps etc. where doctors thought that he was 
exposed.  He was a field crewman and did Ranger training.  

On a September 2004 hepatitis risk factors questionnaire the 
Veteran indicated that he had never used intravenous drugs or 
intranasal cocaine; had never had hemodialysis, acupuncture 
with non-sterile needles, tattoos or body piercings or a 
blood transfusion; and had never shared toothbrushes or razor 
blades or engaged in high-risk sexual activity.  He did work 
for Milford Regional Hospital as a biomedical technician for 
years.  He fixed operating tables and other equipment and he 
always wore latex gloves.  

On October 2004 VA medical examination, the Veteran reported 
that during his induction physical he was injected with the 
same needle that a prior inductee had been injected with.  He 
also indicated that there was some possibility that he was 
exposed to some type of contaminant while on active duty.  He 
further indicated that he was told that he had hepatitis B 
while stationed in Germany and that he came back home after 
this and he eventually developed end stage liver cirrhosis.  
The Veteran reported that he had had abdominal pain and 
colicky pain, and had felt weak and tired, on and off for 
years.  He also had had a similar feeling at one point when 
he was in service.  

The examiner noted that he did not have a claims file 
available to review but the Veteran was initially treated for 
a GI bleed, as well as encephalopathy, in October 2000 and 
again in the summer of 2004.  He had had two episodes of 
ascites, which had required taps to drain off some of the 
blood fluid in the peritoneal cavity.  The Veteran had no 
evidence of lesions or injuries anywhere on his body.  The 
Veteran's medications included Isordil, Inderal, lactulose, 
Lasix, Epivir and Zestril.  The examiner noted that he could 
not tell whether the Veteran was telling the truth regarding 
the events in service, which he believed resulted in his 
hepatitis.  Consequently, it was hard for the examiner to 
know if there was any evidence of cirrhosis or hypertension 
prior to these diagnoses being made. 

In a March 2005 letter the Veteran indicated that for two 
weeks before boot camp he received 6 shots of different types 
of vaccines and the needles were not changed between 
personnel receiving the shot.  He also indicated that he was 
told by a VA doctor that his medical records did not show him 
having hepatitis upon joining the Army.  The VA doctor told 
him that the virus had been in his body for 28 years.  This 
covered much of the time he was in the Army.  He was on a 
national computer waiting list for a liver transplant.  

A September 2005 VA examination was conducted by the same 
examiner who conducted the October 2004 VA examination and it 
was indicated that the claims file was reviewed.  The Veteran 
reported that after service he got jobs as a mechanic and 
worked eventually in the field of medical electronic 
equipment.  He eventually worked for Milford Hospital 
repairing such equipment until 2000 when he was diagnosed 
with an upper GI bleed and varices.  He was found to have 
chronic hepatitis B.  The Veteran reported that he had been 
told that he only had about 35 percent of his liver left and 
that he was on the liver transplant list.  His medications 
included Hepavir, Protonix, Isordil, Inderal, Lasix, 
spironolactone and lactulose.  The Veteran reported that he 
occasionally drank in the past but never used any IV drugs 
nor did he have unprotected sex with multiple sexual 
partners.  He had had multiple hospitalizations since the 
diagnosis of hepatitis B was made, including one 
hospitalization in 2000 for encephalopathy.  On examination 
three blood pressures were obtained: 110/60 in the right arm, 
110/70 in the left arm, 120/65 in the right arm standing.  
The Veteran was noted to have a liver that was 18cm along the 
midclavicular line and 3 fingerbreadths below the 
costovertebral angle.  He had a palpable spleen.  

The examiner noted that he could find no evidence of 
hepatitis A in the record.  He had no evidence of any liver 
disease in service and in fact the examiner found laboratory 
results from 1977, which showed normal urine bilinogen and 
bilirubin.  The examiner also noted that laboratory testing 
from October 2004 showed a low red blood cell count, as well 
as anemia, an MCV of 101, which was elevated, electrolytes 
that were normal, sugar that was a bit high and albumin of 
3.4, which was low.  In summary the Veteran was a 59 year-old 
man in end stage liver disease due to hepatitis B.  He was 
alleging that the hepatitis B was somehow caught while he was 
in the military, initially telling the examiner that he was 
hospitalized in sick bay for six days but ultimately the 
examiner did not see any evidence of this in the service 
medical records.  Given that there was no indication of 
hospitalization in service and the Veteran's urobilinogen and 
total bilirubin were found to be normal in 1977, the examiner 
found that it was unlikely that the Veteran's hepatitis B was 
caused by his active military duty.  	

On his July 2006 Form 9 the Veteran indicated that he did not 
have a liver problem going into service but he did have a 
liver problem coming out of service.  He noted that while 
assigned to the 3rd Ranger Division he participated in a 
rescue mission in a wooded area.  They brought a Ranger out 
of the brush and during this time his hands, and the hands of 
other service members, were getting scratched.  Blood would 
sometimes flow down onto his hands.  He suggested that the 
blood he came in contact with could have been infected with 
hepatitis.  

In a November 2006 statement the Veteran indicated that 
around June of 1978 while in Cuba with the 1st Regiment, 3rd 
Ranger Division, he tore his right leg at the upper thigh 
while going through thick brush.  He incurred a deep gash 
along with a loss of blood.  He was treated by a medic from 
his outfit and 10 stitches were required to stop the 
bleeding.  From there he went to a medical station for about 
three to four days. He reported that while at the station he 
received blood transfusions.  	

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including hypertension 
and encephalitis lethargica residuals are presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Hepatitis B with Cirrhosis

The Veteran's service medical records are negative for any 
clinical reference to hepatitis or other liver problem.  The 
record then does not contain any reference to hepatitis until 
approximately 2000, 23 years after service.  A lengthy 
interval of time between service and initial post service 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that the Veteran's hepatitis noted so 
many years after his separation from active service, is 
related to such service.  To the contrary the VA examiner, 
after reviewing the claims file and examining the Veteran, 
specifically found that it was unlikely that the hepatitis B 
was caused by his active duty.  Dr. Barnett noted that 
although the Veteran had contended that hepatitis B was 
somehow caught in the military and that he was actually 
hospitalized in sick bay for six days, the service treatment 
records did not show any hospitalization and in 1977 the 
Veteran's urobilinogen and total bilirubin levels were found 
to be normal. 

In his November 2006 statement the Veteran noted an 
additional potential cause for his hepatitis B, receipt of a 
blood transfusion while stationed in Cuba after he was given 
10 stitches for a gash in his leg.  This assertion was 
apparently not considered by the VA examiner as it does not 
appear that the Veteran raised it prior to November 2006.  
The Board does not find the Veteran's account credible, 
however, given his earlier September 2004 hepatitis risk 
factors questionnaire assertion that he had not received any 
blood transfusions in service.  As this initial assertion was 
made against the Veteran's interest in receiving service 
connected compensation, the Board credits this statement over 
the later one asserting that he did receive a transfusion.  
See e.g.  Federal Rules of Evidence, Rule 804(b)(3), allowing 
for a hearsay exception for a statement against interest.  

The Veteran also asserted on his July 2006 Form 9 the Veteran 
stated that his blood could have commingled with the blood of 
a fellow service member infected with hepatitis during a 
rescue mission where his and other service members hands had 
been scratched.  Given, the Veteran's contradictory 
assertions regarding the transfusion, however, the Board also 
does not find this statement, inasmuch as it constitutes an 
assertion that the Veteran's blood was actually comingled 
with that of another service member, credible.  Notably, like 
the transfusion statement, this assertion is self-serving.  
Also, the Board notes that the Veteran had ample opportunity 
(e.g. on his September 2004 claim form and at the October 
2004 and September 2005 VA examinations) to raise this 
assertion as an event in service that may have resulted in 
exposure to hepatitis, but he did not do so.  Consequently, 
the Board finds no basis to find the assertion credible.  
Accordingly, because neither of the Veteran's assertions 
regarding events in service resulting in potential hepatitis 
exposure made subsequent to the September 2005 VA examination 
have been found credible, the Board does not find that any 
further VA examination or opinion related to the etiology of 
the Veteran's hepatitis is necessary in this case. 

Regarding the Veteran's other assertions of exposure to 
hepatitis in service (i.e. exposure through injections and 
through contamination and actual hospitalization for 
hepatitis or hepatitis related symptomatology in service), 
the Board notes that these claims were considered by the VA 
examiner in formulating his nexus opinion.  Further, although 
the Veteran may believe that his current hepatitis is related 
to service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, given that there is no competent medical evidence 
of hepatitis until many years after service; no competent 
evidence of a nexus between hepatitis and the Veteran's 
service; and specific competent evidence weighing against a 
finding of a medical nexus, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection.  The preponderance of the evidence is against 
this claim and it must be denied.

Encephalopathy

The Veteran's service treatment records are negative for any 
clinical reference to encephalopathy.  The record then does 
not contain any reference to encephalopathy until 
approximately 2000, 23 years after service.   Moreover, none 
of the post-service medical records contain any indication 
that the Veteran's encephalopathy noted so many years after 
the Veteran's separation from active service, is related to 
such service.  A lengthy interval of time between service and 
initial post service manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Additionally, inasmuch as the Veteran 
may be claiming encephalopathy as secondary to his hepatitis, 
the Board notes that there is no basis for an award of 
secondary service connection as the Veteran's claim for 
service connection for hepatitis is being denied.  See 
38 C.F.R. § 3.310.

Although the Veteran contends that his encephalopathy is 
related to service, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, given that there is no competent medical 
evidence of encephalopathy until many years after service and 
no competent evidence of a nexus between encephalopathy and 
the Veteran's service, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection.  The preponderance of the evidence is against 
this claim and it must be denied.

Hypertension

The Veteran's service treatment records are negative for any 
clinical reference to hypertension, with his February 1977 
separation examination showing normal blood pressure of 
122/74.  The record then does not contain any reference to 
hypertension until approximately 2000, 23 years after 
service, when the Veteran was noted to have portal 
hypertension.  Moreover, none of the post-service medical 
records contain any indication that any hypertension, noted 
so many years after the Veteran's separation from active 
service, is related to such service.  A lengthy interval of 
time between service and initial post service manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, 
inasmuch as the Veteran may be claiming hypertension as 
secondary to his hepatitis, the Board notes that there is no 
basis for an award of secondary service connection as the 
Veteran's claim for service connection for hepatitis is being 
denied.  See 38 C.F.R. § 3.310. 
 
Although the Veteran alleges that his hypertension is related 
to service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given 
that there is no competent medical evidence of hypertension 
until many years after service and no competent evidence of a 
nexus between hypertension and the Veteran's service, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection on either a direct 
(or presumptive)  basis.  The preponderance of the evidence 
is against this claim and it must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis B with 
cirrhosis is denied.

Entitlement to service connection for encephalopathy is 
denied.  




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


